Citation Nr: 1140474	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a dental injury from service trauma for dental treatment purposes, to include loss of teeth secondary to a service-connected disability.

2.  Entitlement to an initial evaluation above 10 percent for thoracic and lumbar spondylosis with degenerative disc disease (DDD) from April 16, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran service connection and a 10 percent evaluation for thoracic and lumbar spondylosis with DDD, effective April 16, 2008 (the date on which he filed his original claim for service connection for this orthopedic disability), and determined that no new and material evidence was submitted to reopen his previously denied claim for service connection for a dental injury from service trauma for dental treatment purposes (now also claimed as loss of teeth secondary to a service-connected disability).

As the Veteran is appealing the initial evaluation assigned for his back disability, consideration must be given regarding whether the case warrants the assignment of separate ratings for his service-connected thoracic and lumbar spondylosis with DDD for separate periods of time, from April 16, 2008, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2011, the Veteran and his representative appeared at the RO to present oral testimony and evidence in support of his appeal before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

The issues of entitlement to an initial evaluation above 10 percent for thoracic and lumbar spondylosis with DDD from April 16, 2008, and entitlement to service connection for loss of teeth secondary to a service-connected disability are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  The Veteran and his representative will be notified by VA if any further action is required on their part.


FINDINGS OF FACT

1.  In a VA rating decision dated in July 2001, the Veteran's original claim of entitlement to service connection for a dental injury from service trauma for dental treatment purposes was denied on the merits.  

2.  A subsequent application by the Veteran to reopen his claim for service connection for a dental injury from service trauma for dental treatment purposes was denied by VA for lack of submission of new and material evidence in a final rating decision dated in May 2005.

3.  In April 2008, the Veteran applied to reopen his claim for service connection for a dental injury from service trauma for dental treatment purposes.  Evidence received since the most recent prior rating decision in May 2005, denying the Veteran's application to reopen this claim, is either duplicative of evidence previously submitted or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate this claim.


CONCLUSION OF LAW

The criteria for reopening the previously denied and final claim of entitlement to service connection for dental injury from service trauma for dental treatment purposes are not met, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the new and material evidence claim on appeal, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The pertinent law, regulations, and caselaw have held that VA must at least inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to initial adjudication of the claim.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.

The current appeal pertains to the Veteran's most recent application to reopen his previously denied claim for service connection for a dental injury from service trauma for dental treatment purposes, which was received by VA in April 2008.  In response, VA sent to the Veteran a letter dated in May 2008, which provided notice of the elements of new and material evidence and the reasons for the prior final denials.  Thereafter, the application to reopen the dental treatment claim was adjudicated in an August 2008 rating decision, which is now on appeal to the Board.  The Board thus finds that there is no error in the timing of the notice and that the notice criteria of Kent have been satisfied.  

The Board also concludes VA's duty to assist has been satisfied with respect to the new and material evidence claim on appeal.  The claims file includes all evidence associated with the record at the time of the prior final rating decision of May 2005 that denied the claim for service connection for a dental injury from service trauma for dental treatment purposes based on the failure to submit new and material evidence.  This evidence includes the Veteran's service treatment and dental reports.  Furthermore, all evidence dated since the prior final rating decision of May 2005 that the Veteran has identified as relevant to his application to reopen his dental treatment claim has been obtained and associated with his claims folder.  This includes the Veteran's transcribed oral testimony and written accounts alleging injury to his teeth during active duty, and also his records of private dental treatment at Nova Southeastern Dental Clinic through November 2008.  Otherwise, VA has conducted attempts in good faith to obtain all other relevant evidence.  In this regard, the Board notes that VA had attempted to obtain any Social Security Administration (SSA) records that relate to the Veteran but was unsuccessful in this endeavor.  In a November 2008 memorandum, VA officially concluded that despite its exhaustive efforts, it could not locate any SSA records relating to the Veteran.  VA determined that the Veteran's SSA records were unavailable for inclusion in his claims file and that any further efforts to locate them would be futile.  The Veteran was so notified by letter dated in December 2008.  The Board also notes that the Veteran has not referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the matter on appeal that VA has either not obtained or made an effort to obtain.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, however, the duty to assist does not include provision of medical examinations or opinions, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to whether new and material evidence has been submitted to reopen the claim for service connection for a dental injury from service trauma for dental treatment purposes, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of the matter on appeal.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2011).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The Veteran's original claim for service connection for a dental injury from service trauma for dental treatment purposes was denied on the merits in a July 2001 RO rating decision.  Evidence reviewed by the RO at the time of this rating decision included the Veteran's service treatment and dental records for his period of service from February 1963  - February 1967, which show that the Veteran had dental bridgework performed during service to repair or replace his natural teeth, but do not otherwise indicate that the work performed to repair or replace these teeth was associated with treatment of traumatic injury to these teeth, or that the Veteran otherwise sustained a traumatic dental injury at any time during service.  After considering the aforementioned evidence and the Veteran's implicit contention that he sustained a traumatic dental injury during active duty, the RO denied the Veteran's claim on the merits in a final rating decision dated July 24, 2001.  

Although a copy of correspondence expressly notifying the Veteran of the adverse July 2001 decision does not appear in the Veteran's claims file, the Board notes that the July 24, 2001 rating decision sheet associated with this file has a hand-stamped date of July 30, 2001 in its upper right corner, indicating that notice of the decision and the pertinent appellate rights were dispatched to the Veteran to provide notice of the RO's adverse determination.  This finding is supported by the subsequent May 2008 VCAA notice letter that was furnished in response to the Veteran's application to reopen his claim.  In this letter, which included discussion of the reasons for the prior final denial, pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the letter expressly stated that notice of the adverse July 2001 decision was provided to the Veteran via correspondence dated July 30, 2001.  Furthermore, in Butler v. Principi, 244 F.3d 1337, 1339 (Fed.Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, in the absence of clear evidence to the contrary, there is a presumption of regularity that public officers have properly discharged their official duties, including providing notice of decisions to claimants that complies with applicable procedure and pertinent due process requirements prescribed by the law and regulations.  [See also Miley v. Principi, 366 F.3d 1343 (Fed. Cir. 2004), in which the Federal Circuit rejected the appellant's argument that the statute under 38 U.S.C. § 7105(b)(1) requires any particular kind of evidence (i.e., an actual contemporaneous notice letter specific to the rating decision at issue) to establish the fact and date of the mailing of the notice of a VA rating decision.]  The Board thus concludes that the Veteran was provided proper notice of the adverse rating decision of July 2001, and as a timely appeal of this decision was not filed it became final.  38 C.F.R. § 20.302(a), (b).

Thereafter, the Veteran's claims file shows that since the July 2001 rating decision to the present time, he made an unsuccessful attempt to reopen his dental treatment claim in December 2004 for de novo consideration on the merits.  The claims file shows that this application was denied for failure to submit new and material evidence in a May 2005 rating decision.  The Veteran was notified thereof by letter dated in June 2005, which included notice of his appellate rights.  The Veteran did not appeal this decision and it became final.  Evidence submitted with respect to this prior application to reopen the dental treatment claim includes copies of the Veteran's service and dental treatment records that had been previously considered by the RO in its prior final rating decision, and his written accounts alleging injury to his teeth during active duty after he accidentally slipped on a wet floor and struck his teeth against the side of a desk.  The service treatment and dental records and the Veteran's unsubstantiated historical account were deemed to be duplicative of evidence previously considered and thus cumulative and redundant and not evidence that was new and material.  

The current appeal stems from the Veteran's application to reopen his claim for service connection for a dental injury for dental treatment purposes, which was received by VA in April 2008.  Evidence submitted in association with this application includes duplicates of the aforementioned service treatment and dental records, recent records of dental treatment dated November 2001 - November 2008 from Nova Southeastern Dental Clinic, which show repair of the Veteran's dentures and his current edentulous state (but do not contain any professional opinion relating his dental condition to service), and the transcript of the Veteran's August 2011 hearing and his written statements in support of his claim, in which he reiterated his previous account of having a history of dental injury in service due to an accidental fall.  However, the Board finds that this evidence is not new and material to the Veteran's claim for service connection for a dental injury from service trauma for dental treatment purposes, as it is cumulative and redundant of prior records and statements showing that the Veteran reported the same history that had been considered in prior final rating decisions.  Therefore, the evidence submitted does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).

In view of the foregoing discussion, the Board concludes that the current written and oral assertions of the Veteran are cumulative and redundant of the evidence of record at the time of the most recent final denial of his application to reopen his claim for service connection for a dental injury from service trauma for dental treatment purposes in May 2005, and that the dental evidence submitted since the time of this final decision does not raise the possibility of substantiating the current dental treatment claim.  Therefore, the evidence is not new and material and the petition to reopen the Veteran's dental treatment claim is denied.  See 38 C.F.R. § 3.156(a) (2011).  The preponderance of the evidence is against the claim.  38 C.F.R. § 3.102 (2011).



ORDER

New and material evidence having not been submitted, the application to reopen the claim of entitlement to service connection for a dental injury from service trauma for dental treatment purposes is denied.


REMAND

At his hearing before the Board in August 2011, the Veteran raised a new theory to support his dental claim, contending that his current total loss of teeth was the result of years of habitually grinding his teeth to destruction in nervous response to his constant back pain; he thus submits a claim of entitlement to VA compensation and/or dental treatment for loss of teeth secondary to his service-connected thoracic and lumbar spondylosis with DDD.  On review of the Veteran's claims file, the Board notes that this new theory relating to his dental claim was not given full consideration by the agency of original jurisdiction.  Therefore, to preserve the Veteran's due process rights and ensure that his claim is given proper consideration, the Board will bifurcate this aspect of his dental claim from the underlying dental treatment claim that was addressed in the above analysis, regard it as a new claim in and of itself that is individually separate from the new and material evidence claim adjudicated in the above analysis, and remand it so that the Veteran may be afforded all evidentiary and procedural development deemed appropriate by the agency of original jurisdiction, including to provide the Veteran with a VCAA letter that complies with the statutory notice requirements and, if appropriate, referral of the matter for a nexus opinion.  [See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).]  

With regard to the Veteran's claim for a higher initial evaluation for his service-connected thoracic and lumbar spondylosis with DDD, the most recent VA medical examination addressing the severity of this disability was conducted in early July 2008.  At the Veteran's August 2011 hearing before the Board, he affirmatively reported that the symptoms associated with his thoracic and lumbar disability have perceptibly worsened since the time of the July 2008 examination conducted over three years earlier.  He thusly requested that he be scheduled for a new medical examination to evaluate the current state of his service-connected thoracic and lumbar spondylosis with DDD.  

When there is evidence, including personal statements or testimony, that a disabling service-connected condition has worsened since the time it was last examined, a claimant may be entitled to a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  As the Veteran is competent to present testimony describing his perceived symptomatology with respect to the thoracic and lumbar spondylosis with DDD at issue, especially with regard to his testimony indicating relatively recent onset of new subjective symptoms that included back pain, numbness, and weakness that radiated down both of his lower extremities, the Board finds that a remand for a new medical examination to address his orthopedic disability is warranted.

As VA has a statutory duty to assist a claimant in developing facts pertinent to his claim, the case should also be remanded to the RO so that any other outstanding medical records identified as relevant by the Veteran may be obtained and associated with the evidence.  See Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Accordingly, in view of the foregoing discussion, the case is REMANDED for the following action:

1.  The RO should fully consider that merits of the Veteran's claim of entitlement to VA compensation and/or dental treatment for loss of teeth secondary to his service-connected thoracic and lumbar spondylosis with DDD, on the theory that his edentulous state was due to nervous teeth grinding in response to stress from his chronic back pain.  The claim should be afforded all evidentiary and procedural development deemed appropriate by the RO, including to provide the Veteran with a VCAA letter that complies with the statutory notice requirements and, if appropriate, referral of the matter for a nexus opinion.

2.  The RO should obtain the names and addresses of all medical care providers, both VA and non-VA, that treated the Veteran for his thoracic and lumbar spine disability and for neurological complaints relating to both of his lower extremities since July 2008 (the time of his most recent VA medical examination).  After the Veteran has signed any necessary releases, those relevant records not already associated with the evidence should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order that the Veteran may be provided with the opportunity to obtain and submit those records for VA review. 

3.  Thereafter, the RO must arrange for the Veteran to undergo the appropriate VA examination for spine disorders for the purpose of ascertaining the current nature and extent of severity of his service-connected thoracic and lumbar spondylosis with DDD.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review pertinent documents in the Veteran's claims folder in conjunction with the examination and the examination report should reflect that such review was conducted.  

(a)  All pertinent symptomatology and findings must be reported in detail, to include, in degrees, the exact ranges of motion on forward flexion, backward extension, lateral extension (bilaterally), and rotation (bilaterally) of the Veteran's thoracolumbar spine using a goniometer to measure range of motion.  

(b)  The examiner must also comment upon whether the symptoms associated with the Veteran's service-connected thoracic and lumbar spondylosis with DDD result in impairment representative of, or analogous to, unfavorable ankylosis of the entire thoracolumbar spine.  In this regard, the examiner's commentary must include discussion as to whether or not the thoracolumbar spine disability involves the nerves and/or the muscles and joint structure; whether the service-connected thoracolumbar spine disability causes weakened movement, excess fatigability, and incoordination.  With respect to the Veteran's subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the thoracolumbar spine, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected thoracolumbar spine disability, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to this thoracolumbar spine disability that would render it analogous to an unfavorable ankylosis condition.  

(c)  The examiner must also comment upon whether there is intervertebral disc syndrome of the thoracolumbar spine present, and if so, whether or not it is a manifestation of, or part and parcel to the Veteran's service-connected thoracic and lumbar spondylosis with DDD.  If intervertebral disc syndrome associated with the service-connected thoracic and lumbar spondylosis with DDD is present, the examiner must address the question of whether there are incapacitating episodes of elevated symptomatology associated with the intervertebral disc syndrome and, if so:

(i)  Is the intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least one week but less than 2 weeks during the previous 12 months?  

(ii)  Is the intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months?  

(iii)  Is the intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months?  

(iv)  Is the intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months?

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

A complete rationale for all opinions must be provided.  If any examiner presenting an opinion is unable to do so without resorting to speculation, it must be so noted and explained why this is so.

4.  The RO must notify the Veteran that it is his responsibility to report for the aforementioned examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and added to the claims file which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, the RO should readjudicate the Veteran's claim of entitlement to an initial evaluation greater than 10 percent for thoracic and lumbar spondylosis with DDD from April 16, 2008.  The adjudication should also include consideration as to whether a separate rating for neurological impairment associated with this thoracolumbar spine disability is warranted.  The RO should also adjudicate the Veteran's claim for VA compensation and/or dental treatment for loss of teeth secondary to his service-connected thoracic and lumbar spondylosis with DDD.  If the maximum benefit sought on appeal with respect to these issues remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


